NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 21, 2014*
                                 Decided February 21, 2014

                                          Before

                            RICHARD D. CUDAHY, Circuit Judge

                            FRANK H. EASTERBROOK, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 13‐1095

AUDIE C. MURPHY,                                 Appeal from the United States District
     Plaintiff‐Appellant,                        Court for the Northern District of
                                                 Illinois, Eastern Division.
      v.
                                                 No. 12 C 7621
MARCUS HARDY, et al.,
    Defendants‐Appellees.                        Amy J. St. Eve,
                                                 Judge.

                                        O R D E R



      *
        The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that this case is appropriate for summary disposition. Thus, the appeal
is submitted on the appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 13‐1095                                                                         Page 2


        Audie Murphy, an Illinois prisoner, sued officers at four different prisons under
42 U.S.C. § 1983, challenging the constitutionality of restrictions on his ability to visit
with LaVerne Huggins, an unincarcerated individual. The district court screened his
complaint under 28 U.S.C. § 1915A and dismissed it for failure to state a claim.
Murphy’s submission on appeal fails to specify any error on the district court’s part,
and instead repeats the same narrative set forth in the complaint. We grant leeway to
uncounseled appellants and do our best to discern the legal basis for their arguments,
but an appellant must present some reason to disturb a district court’s decision. See FED.
R. APP. P. 28(a)(8); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Because
Murphy does not contend that the district court in any way misconstrued his complaint
or otherwise erred in its analysis, this appeal is DISMISSED for lack of an adequate
brief. Murphy incurred a “strike” under 28 U.S.C. § 1915(g) for filing a complaint that
failed to state a claim. He now has incurred a second for filing this appeal. See Hains v.
Washington, 131 F.3d 1248, 1250 (7th Cir. 1997).